DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-8, 10, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites a particular combination of features that, in the Examiner's opinion, would not have been obvious in view of the known prior art.  While Ikehata discloses observation maps, Larkins discloses photometric stereo image compensation, and Kim discloses iterative reconstruction, the claim recites these three features in such an interconnected/interdependent way as to result in more than merely combining prior art elements in a straightforward manner according to known methods to yield predictable results.  In other words, the complex way in which these features are combined, in light of the claims as a whole including each of the interconnected limitations of the parent claims, would not have been obvious.
Claims 6-8 contain allowable subject matter based on their dependence on claim 5.
Claims 10 and 11 recite observation map channels comprising information from which a viewing vector for said pixel can be derived and viewing vector components, respectively, that are not taught or rendered obvious by the known prior art.
Claim 17 recites a particular formula that is not taught or rendered obvious by the known prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-18, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehata ("CNN-PS: CNN-based Photometric Stereo for General Non-Convex Surfaces") in view of Larkins et al. (GB 2545394; hereinafter "Larkins").
Regarding claim 1, Ikehata discloses A computer vision method for generating a three dimensional reconstruction of an object ("computer vision … 3-D reconstruction," pg. 1, sec. 1, para. 1), the method comprising: receiving a set of photometric stereo images of the object, the set of photometric stereo images comprising a plurality of images using illumination from different directions using one or more light sources ("photometric stereo algorithm that takes unstructured images and lighting information as input," pg. 2, para. 5); using a trained neural network to generate a normal map of the object ("recover surface normals of a scene … To achieve this goal, we propose a CNN architecture," pg. 5, sec. 3, para. 1); wherein using said trained neural network comprises converting said set of photometric stereo images to an input form suitable for an input layer of said neural network, wherein said input form comprises, for each pixel, a representation of the different lighting directions and their corresponding intensities which have been obtained from photometric stereo images ("We firstly present the observation map which is generated by a pixelwise hemispherical projection of observations based on known lighting directions … Once all the observations and lightings are stored in the observation map, we take it as an input of the CNN," pg. 5, sec. 3.1, para. 1).
Ikehata does not expressly recite producing a 3D reconstruction of said object from said normal map and does not teach photometric images to which a compensation has been applied, the compensation being determined from an estimate of the distance between the lighting source and a point on the object to which the pixel corresponds.
In the same art of 3D modeling from photometric stereo images, Larkins teaches producing a 3D reconstruction of said object from said normal map ("uniquely determine both N [surface normal] … The shape of the 3D model of the … has now been completed," pg. 13, line 11 to pg. 14, line 3) and using photometric images to which a compensation has been applied, the compensation being determined from an estimate of the distance between the lighting source and a point on the object to which the pixel corresponds ("compensating intensity in the captured images to take into account the distance of any point in the model from the corresponding directional energy source," pg. 6, lines 25-30). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Larkins to Ikehata.  The motivation would have been to increase the accuracy by normalizing image intensity values.
Regarding claim 12, it is rejected using the same citations and rationales set forth in the rejection of claim 1, with the additional limitations of training a model and the training method comprising: providing training data, the training data comprising a set of photometric stereo images of an object and 3D reconstruction of said object; and training said model using the training data set of photometric stereo images as the input and comparing the generated output to the 3D reconstruction ("To train the network, we create a synthetic photometric stereo dataset," Ikehata, pg. 2, para. 3; "The network is trained with a simple mean squared loss between predicted and ground truth surface normals," Ikehata, pg. 8, para. 2).
Regarding claim 13, the combination of Ikehata and Larkins renders obvious wherein the input form comprises a plurality of observation maps, wherein an observation map is provided for each pixel, each observation map comprising a projection of the lighting directions onto a 2D plane, the lighting directions for each pixel being derived from each compensated photometric stereo image ("We project pairs of images and lightings to a fixed-size observation map based on the bijective mapping of a light direction from a hemisphere to the 2-D coordinate system perpendicular to the viewing axis," Ikehata, Fig. 1 caption).
Regarding claim 14, the combination of Ikehata and Larkins renders obvious wherein the observation maps are obtained from augmented photometric stereo images ("augment the input data," Ikehata, pg. 9, para. 1) to which compensation has been applied determined from the distance between the lighting source and a point on the object to which the pixel corresponds ("compensating intensity in the captured images to take into account the distance of any point in the model from the corresponding directional energy source," Larkins, pg. 6, lines 25-30; see claim 1 for motivation to combine).
Regarding claim 15, the combination of Ikehata and Larkins renders obvious wherein the plurality of observation maps are augmented to include real world illumination effects ("injection of the global illumination effects," Ikehata, pg. 3, para. 1).
Regarding claim 16, the combination of Ikehata and Larkins renders obvious wherein the plurality of observations maps are augmented to include at least one of cast shadows, self-reflections; surface discontinuity; ambient light; light source brightness and noise ("injection of the global illumination effects such as cast shadows, inter-reflections," Ikehata, pg. 3, para. 1).
Regarding claim 18, the combination of Ikehata and Larkins renders obvious wherein the observations maps are provided for each pixel ("the observation map which is generated by a pixelwise hemispherical projection of observations based on known lighting directions," Ikehata, pg. 5, sec. 3.1, para. 1) based on an augmented ground truth three-dimensional coordinate of a point of the object to which the pixel corresponds ("take into account the distance of any point in the model," Larkins, pg. 6, lines 25-30; see claim 1 for motivation to combine).
Regarding claim 19, it is rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 20, the combination of Ikehata and Larkins renders obvious A non-transitory carrier medium carrying computer readable instructions adapted to cause a computer to perform the method of claim 1 (such a medium is implied in any computing system).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehata in view of Larkins, and further in view of Kim et al. (US 2021/0358211; hereinafter "Kim").
Regarding claim 2, the combination of Ikehata and Larkins renders obvious wherein once a normal map is generated by said trained network, a reconstruction of the object is obtained (e.g. Larkins, pg. 13, line 11 to pg. 14, line 3; see claim 1 for motivation to combine).
The combination of Ikehata and Larkins does not disclose this reconstruction of the object is then used to produce an updated input form and a further normal map is generated from the updated input form.
In the same art of 3D reconstruction, Kim teaches this reconstruction of the object is then used to produce an updated input form and a further normal map is generated from the updated input form ("When the 3D geometry is acquired in step S140 [of Fig. 1], it is determined whether error converges, and when the error does not converge, the SVBRDF, the shading normal, and the 3D geometry may be updated by repeatedly performing update (S150 and S160)," para. 62).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kim to the combination of Ikehata and Larkins.  The motivation would have been to "provide high-quality 3D geometry reconstructions, including more accurate high-frequency details" (Kim, para. 52).
Regarding claim 3, the combination of Ikehata, Larkins, and Kim renders obvious wherein the process of producing a normal map is an iterative process wherein successive reconstructions of the object are used to produce updated input forms until convergence of the reconstruction of the object (e.g. Kim, para. 62; see claim 2 for motivation to combine).
Regarding claim 4, the combination of Ikehata, Larkins, and Kim renders obvious wherein the input form comprises a plurality of observation maps, wherein an observation map is provided for each pixel, each observation map comprising a projection of the lighting directions onto a 2D plane, the lighting directions for each pixel being derived from each compensated photometric stereo image ("We project pairs of images and lightings to a fixed-size observation map based on the bijective mapping of a light direction from a hemisphere to the 2-D coordinate system perpendicular to the viewing axis," Ikehata, Fig. 1 caption).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikehata in view of Larkins, and further in view of Kim, and further in view of Zheng et al. ("SPLINE-Net: Sparse Photometric Stereo through Lighting Interpolation and Normal Estimation Networks"; hereinafter "Zheng").
Regarding claim 9, the combination of Ikehata, Larkins, and Kim does not disclose wherein the observation maps for each pixel are a three-dimensional map comprising a plurality of channels.
In the same art of photometric stereo reconstruction, Zheng teaches wherein the observation maps for each pixel are a three-dimensional map comprising a plurality of channels ("densely interpolated observation maps D are then concatenated to original inputs S," pg. 8551, sec. 3.1, para. 2; bottom left image "S,D" of Fig. 2 illustrates the three-dimensional observation map S,D with the first two dimensions existing in the plane of the paper and the third dimension being the S vs. D components; this matches the original specification's description of the three-dimensional observation map being "created by concatenation operation on the third axis," pg. 15, lines 20-25).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Zheng to the combination of Ikehata, Larkins, and Kim.  The motivation would have been "to outperform existing methods for photometric stereo" (Zheng, abstract) and "to achieve high accuracy" (Zheng, pg. 8549, col. 2, para. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611